ACCEPTED
                                                                                                                      03-14-00088-CR
                                                                                                                              7389842
                                                                                                           THIRD COURT OF APPEALS
                                                                                                                      AUSTIN, TEXAS
                                                                                                               10/15/2015 11:57:40 AM
                      Rosemary Lehmberg  Travis County District Attorney                                           JEFFREY D. KYLE
                                                                                                                               CLERK
                             P.O. Box 1748 Austin, Texas 78767  Telephone: 512-854-9400  Fax: 512-854-9695



                                                                                                      FILED IN
                                                                                               3rd COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
October 15, 2015                                                                              10/15/2015 11:57:40 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                       Clerk
Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547, Capitol Station
Austin, Texas 78711

Re:     Court of Appeals Number: 03-14-00088-CR; 03-14-00408-CR
        Trial Court Cause Number: D1-DC-12-301231; D1-DC-12-203247
        Styled: Darius Dontae Lovings v. State of Texas

Dear Mr. Kyle:

This is to acknowledge receipt of your notice, dated October 8, 2015, that the above-referenced cause has
been set for oral argument on Wednesday, November 4, 2015, at 1:30 P.M.

Please inform the Court that the State will be represented at the scheduled time by Kathryn A. Scales.


Sincerely,
/s/ Kathryn A. Scales
Kathryn A. Scales
Assistant District Attorney
State Bar No. 00789128
P.O. Box 1748
Austin, Texas 78767
(512) 854-9400
Fax No. (512) 854-4810
Kathryn.Scales@traviscountytx.gov
AppellateTCDA@traviscountytx.gov


KS:vb


cc: Paul M. Evans
    Attorney at Law
    paulmatthewevans@hotmail.com




                            Criminal Justice Center  509 West 11th Street  Austin, Texas 78701